DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 February 2020 appears to include misidentified country codes on some foreign references.  As the document numbers themselves appeared to correspond with the submitted references, those documents have been considered and the IDS has been annotated accordingly (i.e. indication of references considered having disregarded country codes).

Claim Objections
Claim 13 is objected to because of the following informalities:  it appears to include an errant parenthesis.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura et al. (US Patent Number 8523263).
Regarding claim 11, Kimura discloses a longitudinal adjuster for a vehicle seat, comprising: a rail arrangement having two rail pairs of seat rails, wherein the respective rail pair has a fixed seat rail (13) and a seat rail (14) which is movable relative to the fixed seat rail, a motor unit (associated with 33; while not shown, a motor is discussed throughout – see for instance the “Field of the Invention” section), a gear unit (including 20, 30, 48, etc.) which couples the motor unit and the movable seat rail of at least one of the rail pairs to each other, and a retention member (40) for receiving a gear housing of the gear unit (at least 48 for instance), wherein the retention member is arranged with the gear unit in a hollow space formed by one rail pair and is secured to the movable seat rail thereof (via 43), and is constructed to be open at one end and closed at the opposite end, and wherein the retention member has at least one reinforcement element (50) at the open end (it is positioned as such at least in part).
  Regarding claim 12, Kimura further discloses the retention member is secured with the closed end to the movable seat rail of one rail pair (i.e. 40 is secured at the end associated with 42).  
Regarding claim 13, Kimura discloses the reinforcement element is arranged in such a manner on the open end that an opening is formed for receiving the gear unit in the retention member (i.e. an end opposite 42 remains open for receiving 48 for instance).  
Regarding claim 14, Kimura discloses the retention member and the reinforcement element are preassembled to form a preliminary subassembly (it would at least be capable of such arrangement; note that element 50 is described as welded to element 40, which would typically take place prior to general assembly).  
Regarding claim 15, Kimura discloses the reinforcement element is secured to the open end of the retention member (at least as described above).
Regarding claim 16, Kimura discloses the reinforcement element is constructed as at least one strut (it is viewed as such).
Regarding claim 18, Kimura discloses the retention member is constructed as a U-shaped profile (see figures).  

  Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura in view of Becker et al. (US Patent Number 7775131).  Kimura discloses an arrangement as explained above including the U-shaped profile having two retention legs, but may not clearly disclose the reinforcement element as a clamp or arranged on and connecting the two legs.  Becker discloses a related device including a U-shaped retention member (40) and a reinforcement element (50) constructed as a clamp, wherein the U-shaped retention member has two retention legs on the end of which the at least one reinforcement element is arranged and connects the retention legs (see Figure 4 and lines 50-60 of column 3 for instance).  Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a reinforcement element as taught by Becker in Kimura’s device because this could provide additional strength and support for the device to improve performance and operation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP F GABLER whose telephone number is (571)272-2155. The examiner can normally be reached Mon-Fri 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP F GABLER/               Primary Examiner, Art Unit 3636